Title: Anthony Gerna to Thomas Jefferson, 10 June 1811
From: Gerna, Anthony
To: Jefferson, Thomas


            
              Sir,
              Civitavecchia the 10th of June 1811.
            
            I beg you will accept of another Letter of Your old & humble servant (Anthony Gerna formerly a Bookseller in Dublin) who is sincerely attached to you, and would fain to be Helpful to Your Sacred Land.—I took the liberty about two Years since to write a few lines and handed them to Mr Appleton, Consul at Leghorn, promising to forward them to you—I therein mention’d that I had left Dublin & retir’d to my native Country, Italy, frequently going back & forward from Leghorn to Rome—Spending my time amongst Antiquities and in the Objects of fine Arts—Marbles &c. &c—Offering my humble services for any acquisition that might be required from your Friends for the Embellishment of the New City of Washington—Recommending myself also to your kind remembrance in case I could be of any assistance to those american Individuals that might visit this Part of the Continent—I therefore beg Leave to renew again those Contents in this Letter, which I write from Civitavecchia a Sea Port about 40 miles from Rome, where I am for a few days, and where I have remarked that there is much wanted a Proper Person to act as an american Consul—And tho’ the Nature of the Business be confin’d Yet it requires a Proper Person, that should interest himself in favour of those Subjects of the united States that may enter into this Port, which in general is resorted at a Certain Season of the Year, when they Chiefly bring in Saltfish &c— There is in Rome a Certain Signor Sartori, a jeweller that acts as an american Consul; but it is entirely out of his power to do anything with Civitavecchia.
             We have here a reputable Marchant a native of Civitavecchia named Teophane Arata that speaks & writes English and to whom American Captains & Supercargos have frequently recourse in their various Occurrences—Said Sigr Teofane Arata is very willing to fill up such a Vacancy and to have the Honour of being nominated Consul for the united states, knowing well the Duties of such an Office—He requests the Honour of being brought to Your Notice, he having always had the greatest partiality for the united States, and humbly begs the The Favour of yr Protection for obtaining his desir’d Object; Offering at the same time his Services on any Opportunity, that might present itself in the execution of Yr esteemed commands in this part of the World—
            I conclude these lines in offering my Prayers to the Supreme Being for the long Preservation of Your most valuable Health—humbly beging the particular favour of Yr  Commands I remain with the Highest Respect and Veneration
            
              Sir, Your most Obedt & Attached Serv
              
                
                  Anthony Gerna
                
                
                  to the care of Mr Teophane Arata,
 
                
                
                  Marcht Civitavecchia
 
                
              
            
           